     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 1 of 38 Page ID #:98


     LAW OFFICES OF CHRISTOPHER K JAFARI
 1
     KIARASH KAY JAFARI BAR No. 299610
 2   CHRISTOPHER K JAFARI BAR No. 219971
     1 PARK PLAZA, SIXTH FLOOR
 3   IRVINE, CA 92614
     Telephone: (949) 852-4454
 4
     Facsimile: (949) 852-4453
 5   Attorneys for Plaintiff/Cross-Defendant Luke Choi

 6                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7                FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

 8   LUKE CHOI, an individual;                   )   Case No.: 30-2019-01042953
                                                 )
 9                 Plaintiff,                    )   Assigned for All Purposes to Hon. Judge
                                                 )
10                                                   Sheila Fell, Dept. C25
            v.                                   )
11                                               )
     KEENAM PARK, an individual; K&B             )   FIRST AMENDED COMPLAINT FOR
12   EDUCATION GROUP, LLC, a Massachusetts )         DAMAGES:
     Limited Liability Company; Eduhup Education )
13
     and Technology Group, Inc., a Massachusetts )       1. FRAUD [Misrepresentation - Civ. Code.
14   Corporation; and DOES 1-10, inclusive       )           § 1710(1)]
                                                 )       2. FRAUD [False Promise - Civ. Code. §
15                 Defendants.                   )
                                                             1710(4)]
16
                                                 )
     ______________________________________ )            3. FRAUD [False Promise - Civ. Code. §
17                                               )           1710(4)]
                                                 )       4. FRAUD [False Promise - Civ. Code. §
18   LUKE CHOI, an individual;                   )           1710(4)]
19
                                                 )       5. FRAUD [False Promise - Civ. Code. §
                   Plaintiff,                    )           1710(4)]
20                                               )
                                                         6. BREACH OF FIDUCIARY DUTY
            v.                                   )
21
                                                 )       7. BREACH OF WRITTEN CONTRACT
     KEENAM PARK and DOES 1-10, inclusive )              8. BREACH OF WRITTEN CONTRACT
22
                                                 )       9. CONVERSION
23                 Defendants.                   )       10. ACCOUNTING
                                                 )       11. BREACH OF WRITTEN CONTRACT
24
                                                 )
                                                             (PROMISSORY NOTE)
25                                               )
                                                 )       12. ESTOPPEL
26                                               )       13. DECLARATORY RELIEF
                                                 )       14. COMMON COUNT: MONEY HAD
27
                                                 )           AND RECEIVED
28                                               )
                                                 )
                                                 )


                                             1
                                  FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 2 of 38 Page ID #:99


           Plaintiff Luke Choi alleges in this Complaint (“Complaint”) as follows:
 1

 2                                    GENERAL ALLEGATIONS

 3      1. At all times material to this Complaint, Plaintiff Luke Choi (hereinafter “Plaintiff”) is an
 4
           individual, residing in the County of Orange, State of California.
 5
        2. At all times material to this Complaint, Defendant Keenam Park (“Park”) is an individual
 6

 7
           who conducts business in the County of Orange, State of California.

 8      3. At all times material to this Complaint, Defendant K&B Education Group, LLC (“KB”)
 9         is a Massachusetts Limited Liability Company that has engaged in the transactions
10
           described herein within the County of Orange, State of California.
11
        4. At all times material to this Complaint, Defendant Eduhup Education and Technology
12

13         Group, Inc. (“Eduhup”) is a Massachusetts Corporation that has engaged in the

14         transactions described herein within the County of Orange, State of California. Eduhup
15
           was formerly known as “Eduhub Education and Technology Group, Inc” before changing
16
           its name on August 16, 2018.
17
        5. Plaintiff is ignorant of the true names or capacities whether individual, corporate,
18

19         associate or otherwise, of defendants sued herein as DOES 1 to 10, inclusive, and

20         therefore sues these defendants by such fictitious names. When the true names and
21
           capacities of these defendants become known, Plaintiff will amend this Complaint to
22
           allege their true names and capacities and will pray leave to amend with the proper
23
           allegations made against said defendants.
24

25      6. Venue is proper in the Central Justice courthouse in the California Superior Court,

26         County of Orange, as the acts alleged in this Complaint occurred in Orange County,
27
           California, Defendants conduct business and/or transactions within said county and
28
           jurisdiction, the parties assented to jurisdiction within the state of California, as the



                                               2
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 3 of 38 Page ID #:100


            subject instrument is entitled, “California Promissory and Installment Note,” and the
 1

 2          aforementioned written and verbal communications and/or transactions were made to

 3          Plaintiff while in the state of California, County of Orange.
 4
         7. The California Superior Court has jurisdiction over this action pursuant to Article VI
 5
            Section 10 of the California Constitution, which grants the Superior Court “original
 6

 7
            jurisdiction in all causes except those given by statute to other trial courts.” The

 8          obligation sued on herein was incurred in or is payable in the County of Orange, State of
 9          California.
10
         8. Plaintiff further alleges on information and belief that there exists, and at all times
11
            mentioned herein there existed, a unity of interest and ownership between Park on the
12

13          one hand, and KB and Eduhup on the other hand, such that any individuality and

14          separateness between Park on the one hand and KB and Eduhup on the other hand have
15
            ceased to exist, and that KB and Eduhup are the alter egos of Park, who exercises
16
            complete dominion and control over said corporate entity and who uses these corporate
17
            entities as a mere shell, instrumentality or conduit to conduct Park’s business as an
18

19          individual and as a shield against personal liability. By way of example but not limitation,

20          and upon information and belief, funds for KB, Eduhup, and Park weed, and KB and
21
            Eduhup were significantly undercapitalized to operate as an entity as Park took said funds
22
            from KB and Eduhup for his own personal gain and benefit.
23
         9. Adherence to the fiction of the separate existence of KB and Eduhup as distinct from
24

25          Park would permit abuse of corporate privilege and would produce an inequitable result

26          in that it would allow Park to avoid personal liability for his conduct in participating in an
27
            organized plan, scheme and design to engage in the conduct alleged herein, all to the
28
            pecuniary benefit of Park. As used herein, “Park” refers to not only Keenam Park



                                                3
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 4 of 38 Page ID #:101


            individiually, but also in his representative capacity of his alter-ego entities KB and
 1

 2          Eduhup.

 3       10. Plaintiff is informed and believes, and on that basis alleges that each of the defendants
 4
            herein, including the fictitious defendants, was the agent, employee, servant, partner or
 5
            joint venturer of each of the other defendants, and in performing each of the acts herein
 6

 7
            alleged, each was acting within the course and scope of said relationships with the

 8          knowledge, consent and acquiescence of each of the other defendants.
 9       11. In or about November of 2015, Park, who at the time was Plaintiff’s longtime friend
10
            since 1980, contacted Plaintiff by phone and verbally informed Plaintiff that KB, a
11
            business that provides education services for foreign students, came across some “minor
12

13          and temporary” issues with cash flow and just needed an immediate investment in order

14          to make the business succeed. Park specifically explained to Plaintiff that KB was
15
            capable of generating approximately $9,000.00 to $10,000.00 in net profits per student
16
            per year and that an investment into this business would permit KB to realize its true
17
            potential for profits.
18

19       12. In order to further induce Plaintiff’s reliance on his representations, on November 2,

20          2015, Park sent to Plaintiff by e-mail his personal tax returns for 2013 and 2014, along
21
            with documents that appeared to be KB’s balance sheets for 2013 through 2015.
22
            Pursuant to the written documents provided by him, Park represented to Plaintiff that
23
            KB’s net income was $373,461 in 2013; $1,267,578 in 2014; and $755,559 from January
24

25          1 to June 30, 2015.

26       13. After sending the aforementioned e-mails, Park subsequently represented to Plaintiff that
27
            because the company needed funding immediately, if Plaintiff wire transfers to Park an
28
            initial investment of $140,000.00, Plaintiff would become a ten percent (10%) owner of



                                                4
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 5 of 38 Page ID #:102


            KB along with 2% ownership of music school business called JZ Music School/Bachon
 1

 2          Jazz Academy upon the receipt of further investment money as set forth in a subsequent

 3          written partnership agreement that Park would create.
 4
         14. At the time Park made the aforementioned representations, he knew that they were false,
 5
            and in fact the (1) the “minor” issues concerning KB’s cash flow was because Park had
 6

 7
            caused the business to nearly go bankrupt after he had taken over $3,000,000.00 out of it

 8          and invested it into risky stock options that failed and (2) Park did not own JZ Music
 9          School and intended to use some of the money that Plaintiff would provide him to
10
            purchase JZ Music School without giving him any ownership of this business. At this
11
            time, Park had also known that he owed a former partner/co-founder of KB
12

13          $2,000,000.00, and that Park intended to use the money he would receive from Plaintiff

14          for his own personal gain and benefit, including (1) diverting Plaintiff’s money into his
15
            other businesses which Plaintiff is not an owner of, and (2) paying off the former partner
16
            and co-founder the money he owed.
17
         15. In justifiable reliance of the aforementioned written and verbal representations, on
18

19          November 3, 2015, Plaintiff wired to Park $140,000.00 and an additional $380,000.00 on

20          November 20, 2015.
21
         16. In or about November 21, 2015, Park presented to Plaintiff a document entitled
22
            “Investment, CFO Employment, and Partnership Agreement” which confirmed the
23
            aforementioned representations by Park (“Partnership Agreement”).
24

25       17. In justifiable reliance of Park’s aforementioned written and verbal representations, on

26          November 11, 2015 Plaintiff was induced into signing the Partnership Agreement which
27
            called for the following pertinent provisions:
28
                1. Company agrees to issue and sell 10 Percent of Company’s Class
                   A Shares to Luke Choi, free and clear of any liens, claims, charges


                                                5
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 6 of 38 Page ID #:103


                    and encumbrances whatsoever, and Luke Choi agrees to purchase
 1
                    price of $2,000,000. The payment date for the first $520,000
 2                  should be made by November 30th and another $980,000.00
 3
                    should be made as soon as Choi’s home line of credit is funded
                    within December month or sooner. Luke Choi agrees to put
 4                  additional $500,000 by September 1, 2017 to make it total
 5                  $2,000,000 for 10 percent of Company.

 6
                2. Park and Choi will come up with CFO’s role and responsibility
 7                 together. Luke Choi, as Company CFO, will start full employment
                   on September 1, 2016 at $20,000 per month base salary. Luke
 8
                   Choi will start as Company CFO Consultant on January 1, 2016 at
 9                 $10,000 per month until August 31, 2016.
10
                3. Luke Choi will manage all of the Company’s investment portfolio
11                 of minimum $2,000,000 per year average starting March 1, 2016.
12                 As yearly bonus Luke Choi will get 35 percent of net profit and
                   Keenam Park will get 65 percent of net profit from the Company’s
13
                   investment portfolio.
14
                4. Keenam Park and Luke Choi agrees to invest on any future
15
                   insurance-Company at 30 percent partnership for Luke Choi and
16                 70 percent partnership for Keenam Park.
17
                5. Luke Choi, as Company CFO, have option to bu 1 percent of
18                 Company per year at $200,000.00 for next 5 years with additional
19                 1 percent bonus each year starting December 1, 2016 (1 percent as
                   CFO bonus and 1 percent for $200,000 purchase). If Choi does not
20
                   exercise his option to buy 1 percent of Company each year Choi
21                 will only get 1 percent bonus of Company each year for 5 years.
                   Any tax gain is responsibility of each party.
22

23              6. Keenam Park agrees to give 2 percentage ownership of JZ Music
                   School (Bachon Jazz Academy) to Luke Choi as CFO bonus.
24

25
         18. Attached and incorporated herein as Exhibit “A” is a true and correct copy of the
26

27          Partnership Agreement which Park signed on November 25, 2015.

28       19. Pursuant to the Partnership Agreement, Plaintiff subsequently paid to Park the following

            funds in addition to the $520,000 that was previously provided:


                                               6
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 7 of 38 Page ID #:104


            November 27, 2015: $350,000.00 (One transfer for $300,000 and another for $50,000)
 1

 2          December 11, 2015: $250,000.00

 3          December 29, 2015: $200,000.00
 4
            March 15, 2016: $60,000
 5
            April 1, 2016 - $20,000
 6

 7
            May 2, 2016 – $20,000

 8          June 1, 2016 - $20,000
 9          August 1, 2016 - $20,000
10
            October 27, 2016 - $50,000
11
            January 2017: $10,000
12

13          March 2017: $20,000

14          April 2017: $20,000
15
            May 13 2017: $20,000
16
         20. In or about December of 2015, Plaintiff verbally informed Park during a phone call that
17
            his home line of credit application was delayed, but that payments would be forthcoming
18

19          in the next several months. Park subsequently agreed to receive the additional payments

20          after December, provided that they would continue to be received.
21
         21. At this time, Plaintiff performed all of his obligations called for in the Partnership
22
            Agreement by continuing to make payments towards his investment as described above,
23
            while remotely working with Park in considering various investment opportunities for the
24

25          company. Park had never made any complaints about Plaintiff’s performance of his

26          payment and service obligations.
27
         22. In or about February of 2016, Park revealed to Plaintiff through a phone call that the
28
            shares he was purchasing were in fact not clear of any liens, claims, charges and/or



                                                7
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 8 of 38 Page ID #:105


            encumbrances, as Park’s former partner and founder of KB was owed $2,000,000.00 and
 1

 2          Park was utilizing the funds that Plaintiff provided to pay off this claim, which was for

 3          the sole benefit of Park.
 4
         23. Plaintiff subsequently informed Park that he must return the money back to KB, to which
 5
            Park informed Plaintiff that he would. During that same call, Park informed Plaintiff that
 6

 7
            while he seeks to return the money, and since KB’s capital funds available was limited

 8          due to Park’s diversion of money that Plaintiff provided, he would agree to modify the
 9          agreement by making Plaintiff a 10% owner of KB while Plaintiff’s remaining
10
            obligations would be limited to providing advice to Park about various business deals that
11
            KB would engage in. Plaintiff agreed to the aforementioned modification of the
12

13          Partnership Agreement.

14       24. This modification of Park and Plaintiff’s Partnership Agreement was confirmed in
15
            writing through various written communications from Park to Plaintiff. On February 7,
16
            2017, Park represented to Plaintiff in writing, “With new platform being rolled out, I do
17
            not want to sell [KB] anymore. In 2-3 years, your annual dividend could be over a
18

19          million.”

20       25. Plaintiff continued to perform all of his payment and service obligations without any
21
            complaints by Park.
22
         26. In or about May of 2017, Park verbally informed Plaintiff that he had induced Plaintiff
23
            into investing into KB because Park had taken over $3,000,000 out from the business to
24

25          invest into stock options that ultimately failed. Plaintiff subsequently demanded a third

26          party audit of the company in order to determine to what extent Park had taken money
27
            out. Plaintiff also informed Park that he would never have invested into KB had he
28
            known that over $3,000,000 of this company’s assets was diverted. Park subsequently



                                               8
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 9 of 38 Page ID #:106


            offered that instead of engaging in a third party audit of the company, he would return the
 1

 2          sum of $3,000,000.00 to the company in addition to his prior promise to return

 3          $2,000,000.00 which he had given to his former partner and founder of KB, and, in order
 4
            to resolve this issue, he would make Plaintiff a 15% owner of KB. This agreement was
 5
            confirmed in writing through a Kakao message from Park to Plaintiff in which he stated,
 6

 7
            “,[I]t was not that difficult decision to give you 10% and additional 5% for free because

 8          it was going to be good for both of us.” Park had also confirmed in this same
 9          communication that he had cheated Plaintiff by writing, “I feel like I am being treated as
10
            if I cheated you intentionally and it is really bothering me” [emph. added].
11
         27. As set forth above, Plaintiff continued to justifiably rely on his partner and friend Park’s
12

13          representations by continuing to pay money towards his investment into KB to Park. By

14          May 13, 2017, Plaintiff complied with his financial obligations by paying the total sum of
15
            $1,580,000.00.
16
         28. By January of 2018, Park failed to pay back any of the money he promised to return to
17
            KB including the $2,000,000 he diverted to pay off his prior partner, along with the
18

19          $3,000,000.00 he diverted from the company in investing into risky stock options that

20          failed. In reality, Park had diverted the money that Plaintiff provided to him into other
21
            businesses which Plaintiff did not have an ownership interest of, including Eduhup.
22
         29. During that time, Plaintiff and Park had a phone call in which Park promised to Plaintiff
23
            that he would resolve these ongoing issues by selling KB to a third party buyer while
24

25          transferring the sale proceeds to Eduhup, which would be co-owned by Plaintiff and

26          Park. This promise by Park was confirmed in writing through a subsequent Kakaochat
27
            message dated January 16, 2018 from Park to Plaintiff in which Park wrote, “Our exit
28




                                                9
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 10 of 38 Page ID #:107


            plan is to sell EduBoston [referring to KB] at the highest valuation and transition into
 1

 2          EduHub [referring to Eduhup].”

 3       30. At the time Park made this promise, he knew that he was not going to sell KB to a third
 4
            party buyer before subsequently transferring the sale proceeds to Eduhup which would be
 5
            co-owned by him and Plaintiff in the same manner that KB was owned. Rather, Park
 6

 7
            made this false promise in order to induce Plaintiff into giving him more time to resolve

 8          the aforementioned issues concerning Plaintiff’s investment.
 9       31. By July of 2018, Park failed to (1) sell KB to a third party buyer and (2) pay back any of
10
            the money he promised to return to KB. During this time, Plaintiff and Park had a phone
11
            call in which Park verbally represented to Plaintiff that he would agree to buy-back
12

13          Plaintiff’s 15% ownership of KB in the amount of $3,000,000.00 (representing a

14          $20,000,000.00 total valuation of KB) in order to resolve this dispute. When Plaintiff
15
            indicated that he would agree to this offer so long as this amount is paid immediately,
16
            Park informed Plaintiff that there was no way he could pay this money back as a lump
17
            sum, but instead would pay it off through a promissory note in addition to post-dated
18

19          checks that he would sign and provide to Plaintiff.

20       32. Park subsequently instructed Plaintiff during this phone call that in order to ensure that
21
            Park’s wife Amy does not find out about his diversion of funds from KB, that his
22
            agreement to pay Plaintiff $3,000,000.00 should be reduced into a “personal loan,”
23
            despite the fact that this repayment did not arise from a money loan that Plaintiff
24

25          provided to Park.

26       33. Plaintiff subsequently verbally accepted this offer on August 2, 2018, provided that Park
27
            signs a promissory note reflecting his promise to pay back to him $3,000,000.00.
28




                                                10
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 11 of 38 Page ID #:108


         34. The aforementioned agreement was confirmed in writing through a Kakao chat message
 1

 2          between Plaintiff and Park in which Park specifically wrote on August 2, 2018, “If you

 3          want my commitment to pay you back, I will send you post-dated checks.”
 4
         35. On August 3, 2018, Park sent two e-mails to Plaintiff and his wife Linda along with his
 5
            proposed “promissory note” stating:
 6

 7
                    I simplified the promissory note to make it easier for us to understand.
                    Please review and give me your response.
 8                  …
 9
                    It is unfortunate and disappointing that our investment did not work out
10
                    the way we expected. But I am still very optimistic with our new
11                  platform [referring to Eduhup] that we will be very successful in a
                    short few years.
12

13                  In the meantime, I am working on this agreement and I want you to
                    know I have not forgotten. I feel that some of the conditions on this is
14
                    something that I cannot accept as it is and I will have to make a counter-
15                  proposal. But I will try to do my best to come up with some solution to
16                  make sure that it serves both of us without feeling unfair.

17
                    Thank you for your patience. [emph. added]
18

19       36. Attached and incorporated herein as Exhibit “B” is a true and correct copy of the
20
            e-mails from Park along with his proposed “promissory note.”
21
         37. On August 4, 2018, Park confirmed his agreement to pay to Plaintiff $3,000,000.00
22

23
            through post-dated checks by writing to Plaintiff and Linda by e-mail, “I can post date

24          checks and send them to you. But the first payment must start in January.”
25       38. At the time Park made the aforementioned representations between August 2 through 4
26
            2018, he knew that he did not owe Plaintiff any money for a so-called “personal loan,”
27
            and that instead he had agreed to pay Plaintiff the sum of $3,000,000.00 through a
28




                                               11
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 12 of 38 Page ID #:109


            payment schedule to buy-out Plaintiff’s 15% ownership of KB under the false guise of a
 1

 2          promissory note with interest.

 3       39. On or about August 6, 2018, Park subsequently signed the note he had prepared and sent
 4
            it to Plaintiff along with several post-dated checks. Attached and incorporated herein as
 5
            Exhibit “C” is a true and correct copy of the note.
 6

 7
         40. On September 14, 2018, Park continued to falsely promise and assure Plaintiff that the

 8          $3,000,000 he promised to pay him in exchange for his 15% ownership by writing in a
 9          Kakao message, “I have expressed enough commitment to cater your needs.. and I hope
10
            you guys will trust my commitment.”
11
         41. By October 31, 2018, Park had only paid $100,000 of the $3,000,000.00 he promised to
12

13          pay.

14       42. In Kakao message dated October 31, 2018, Park wrote to Plaintiff:
15
                    I am trying my best, Luke. You have to trust me that you will get
16                  paid what I promised. [emph. added]
17

18       43. At the time Park made these representations, he knew that they were false and that he
19          was not going to pay Plaintiff the $3,000,000.00 he promised to pay.
20
         44. On January of 2019, having failed to make any additional payments beyond
21
            $350,000.00, Park called Plaintiff and asked to modify his agreement to buy back his
22

23          15% ownership of KB for $3,000,000 by making monthly payments of $100,000 over

24          the course of approximately 2 years. Plaintiff subsequently agreed to this request. This
25
            agreement to modify the buy-back of Plaintiff’s 15% ownership of KB was
26
            memorialized in writing through the following Kakao message that Park sent to Plaintiff
27
            on January 20, 2019:
28




                                               12
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 13 of 38 Page ID #:110


                    I am willing to pay you what was on the promissory note but
 1
                    with some condition. I need at least 2 years. $100K per month.
 2
                    There is no way I can take $3 million out of operation over 12
 3
                    months without compromising the operation. You need to help me
 4
                    to help you. This was the message is sent you from the beginning
 5
                    of this mess. Even taking $100k out on a month basis from the
 6                  business which is not growing is going to put serious chock hold.
 7                  But I am willing to work hard to make it happen. You have to give
 8                  in that much to make it work. … I need one more year. That is
 9                  least you can do as the best friend. And you verbally agreed

10
                    already. [emph. added]

11
         45. As with his prior representations, at the time Park made these representations in order to
12

13          induce Plaintiff’s justifiable reliance in accepting these new terms, he knew that they

14          were false and that he would not even make $100,000.00 in monthly payments over the
15
            course of approximately two years.
16
         46. On January 30, 2019, Plaintiff wrote to Park in a Kakao message, “Please make sure to
17
            wire $100k by today or tomorrow.”
18

19       47. Park subsequently refused to send the payment, let alone any other payment none

20          whatsoever.
21
                                       FIRST CAUSE OF ACTION
22
                FRAUD [Intentional Misrepresentation of Fact (Civil Code § 1710(1))]
23                        By Plaintiff against All Named and Does Defendants
24       48. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1
25
            through 47, above.
26
         49. In or about November of 2015, Park, who at the time was Plaintiff’s longtime friend
27
            since 1980, contacted Plaintiff by phone and verbally represented to Plaintiff that KB
28




                                                13
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 14 of 38 Page ID #:111


            came across some “minor and temporary” issues with cash flow and just needed an
 1

 2          immediate investment in order to make the business succeed.

 3       50. In order to further induce Plaintiff’s reliance on his representations, on November 2,
 4
            2015, Park sent to Plaintiff by e-mail his personal tax returns for 2013 and 2014, along
 5
            with documents that appeared to be KB’s balance sheets for 2013 through 2015.
 6

 7
            Pursuant to the written documents provided by him, Park represented to Plaintiff that

 8          KB’s net income was $373,461 in 2013; $1,267,578 in 2014; and $755,559 from January
 9          1 to June 30, 2015.
10
         51. After sending the aforementioned e-mails, Park subsequently represented to Plaintiff that
11
            because the company needed funding immediately, if Plaintiff wire transfers to Park an
12

13          initial investment of $140,000.00, Plaintiff would become a ten percent (10%) owner of

14          KB along with 2% ownership of music school business called JZ Music School/Bachon
15
            Jazz Academy upon the receipt of further investment money as set forth in a subsequent
16
            written partnership agreement that Park would create.
17
         52. At the time Park made the aforementioned representations, he knew that they were false,
18

19          and in fact (1) the “minor” issues concerning KB’s cash flow was because Park had

20          caused the business to nearly go bankrupt after he had taken over $3,000,000.00 out of it
21
            and invested it into risky stock options that failed and intended to utilize the money that
22
            Plaintiff would invest to recover from this significant diversion of KB’s funds, (2) was
23
            going to utilize some of the funds that Plaintiff provided towards the $1,000,000.00
24

25          purchase of Bachon Jazz Academy without giving Plaintiff any ownership of this

26          business, and (3) diverted money that belonged to KB into various other businesses that
27
            Plaintiff had no ownership of.
28




                                                14
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 15 of 38 Page ID #:112


         53. In justifiable reliance of the aforementioned written and verbal representations, from
 1

 2          November of 2015 through May of 2017, Plaintiff was induced into liquidating his

 3          investment portfolio before sending to Park the total sum of $1,580,000.00.
 4
         54. In being induced into providing Park $1,580,000, Plaintiff had to forego other investment
 5
            opportunities that would have generated a significant profit, including but not limited to,
 6

 7
            stocks that Plaintiff sold which had significantly increased in value since their sale by

 8          Plaintiff in order to invest into KB. Upon information and belief, in addition to the
 9          $1,580,000 that Plaintiff invested into KB, Plaintiff had lost at least $1,500,000.00 in
10
            profits that he could have otherwise made but for Park’s misrepresentations which
11
            proximately caused Plaintiff’s inducement as described above.
12

13       55. As a proximate result of Park’s fraud and deceit and the facts herein alleged, Plaintiff has

14          incurred damages in an amount according to proof at trial, but not less than
15
            $2,650,000.00.
16
         56. In doing the acts herein alleged, Park acted with oppression, fraud, and malice, and
17
            Plaintiff is entitled to exemplary and punitive damages in an amount according to proof at
18

19          the time of trial.

20                                     SECOND CAUSE OF ACTION
21                               FRAUD [False Promise (Civil Code § 1710(4)]
22                        By Plaintiff against All Named and Does Defendants

23       57. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1

24          through 56, above.
25
         58. On or about November of 2015, Park verbally promised to Plaintiff that, among other
26
            things, he would give to Plaintiff 2% ownership of a business school called JZ Music
27
            School/Bachon Jazz Academy (hereinafter “JZ”) upon the receipt of investment money
28

            that would be used towards investing into KB. The aforementioned promise was



                                                  15
                                       FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 16 of 38 Page ID #:113


            confirmed in writing through the Partnership Agreement that Park presented to Plaintiff
 1

 2          on November 21, 2015.

 3       59. At the time Park made this promise, he knew he had not acquired Bachon Jazz Academy
 4
            and intended to use part of the money that Plaintiff would provide him towards the
 5
            $1,000,000 purchase of Bachon Jazz Academy while having no intention whatsoever of
 6

 7
            making Plaintiff a 2% owner of JZ.

 8       60. In justifiable reliance of the aforementioned written and verbal promises, from November
 9          of 2015 through May of 2017, Plaintiff was induced into liquidating his investment
10
            portfolio before sending to Park the total sum of $1,580,000.00. Plaintiff had no reason to
11
            believe that the aforementioned promise was false and justifiably relied on Park’s
12

13          representations as his partner and long-time friend.

14       61. In being induced into providing Park $1,580,000, Plaintiff had to forego other investment
15
            opportunities that would have generated a significant profit, including but not limited to,
16
            stocks that Plaintiff sold which had significantly increased in value since their sale by
17
            Plaintiff in order to invest into KB. Upon information and belief, in addition to the
18

19          $1,580,000 that Plaintiff invested into KB, Plaintiff had lost at least $1,500,000.00 in

20          profits that he could have otherwise made but for Park’s false promises which
21
            proximately caused Plaintiff’s inducement and damages as described above.
22
         62. As a proximate result of Park’s fraud and deceit and the facts herein alleged, Plaintiff has
23
            incurred damages in an amount according to proof at trial, but not less than
24

25          $2,650,000.00.

26       63. In doing the acts herein alleged, Park acted with oppression, fraud, and malice, and
27
            Plaintiff is entitled to exemplary and punitive damages in an amount according to proof at
28
            the time of trial.



                                                16
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 17 of 38 Page ID #:114


                                      THIRD CAUSE OF ACTION
 1
                              FRAUD [False Promise (Civil Code § 1710(4)]
 2
                          By Plaintiff against All Named and Does Defendants
 3
         64. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1
 4
            through 63, above.
 5

 6       65. In or about January of 2018, Park failed to pay back any of the money he promised to

 7          return to KB including the $2,000,000 he diverted to pay off his prior partner, along with
 8
            the $3,000,000.00 he diverted from the company in investing into risky stock options that
 9
            failed.
10
         66. During that time, Plaintiff and Park had a phone call in which Park verbally promised to
11

12          Plaintiff that he would resolve these ongoing issues by selling KB to a third party buyer

13          while transferring the sale proceeds to Eduhup, which would be co-owned by Plaintiff
14
            and Park. Park’s promise was confirmed in writing through a subsequent Kakaochat
15
            message dated January 16, 2018 from Park to Plaintiff in which Park wrote, “Our exit
16

17
            plan is to sell EduBoston [referring to Eduhup] at the highest valuation and transition

18          into EduHub.”
19       67. At the time Park made this promise, he knew that he was not going to sell KB to a third
20
            party buyer before subsequently transferring the sale proceeds to Eduhup which would be
21
            co-owned by him and Plaintiff in the same manner that KB was owned. Rather, Park
22

23          made this false promise in order to induce Plaintiff into giving him more time to resolve

24          their ongoing dispute as described above while continuing to divert funds that Plaintiff
25
            invested into businesses that Plaintiff had no ownership of, including Eduhup.
26
         68. Plaintiff justifiably relied on the aforementioned promise by Park as the two were
27
            partners and long-time friends.
28




                                                17
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 18 of 38 Page ID #:115


         69. As a proximate result of Park’s fraud as alleged herein, Plaintiff has incurred damages in
 1

 2          an amount according to proof at trial, but not less than $2,650,000.00.

 3       70. In doing the acts herein alleged, Park acted with oppression, fraud, and malice, and
 4
            Plaintiff is entitled to exemplary and punitive damages in an amount according to proof at
 5
            the time of trial.
 6

 7
                                       FOURTH CAUSE OF ACTION
                                 FRAUD [False Promise (Civil Code § 1710(4)]
 8
                          By Plaintiff against All Named and Does Defendants
 9
         71. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1
10
            through 70, above.
11

12       72. In or about July of 2018, Park verbally promised to Plaintiff through a phone call that in

13          order to resolve their disputes concerning Park’s diversion of money from KB, he would
14
            buy back Plaintiff’s 15% ownership of KB for the sum of $3,000,000 through a payment
15
            plan.
16

17
         73. In order to induce Plaintiff’s reliance on said promise, Park subsequently instructed

18          Plaintiff during this phone call that in order to ensure that Park’s wife Amy does not find
19          out about his diversion of funds from KB, that his agreement to pay Plaintiff
20
            $3,000,000.00 should be reduced into a “personal loan” with post-dated checks, despite
21
            the fact that this repayment did not arise from a money loan that Plaintiff provided to
22

23          Park.

24       74. Despite not having any contractual duty to accept this offer, in justifiably reliance of the
25
            promise made by his long-time friend and partner, Plaintiff subsequently was induced
26
            into verbally accepting this offer on August 2, 2018, provided that Park signs a
27
            promissory note reflecting his promise to pay back to him $3,000,000.00.
28




                                                  18
                                       FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 19 of 38 Page ID #:116


         75. The aforementioned promise by Park to pay Plaintiff was confirmed in writing through a
 1

 2          Kakao chat message between Plaintiff and Park in which Park specifically wrote on

 3          August 2, 2018, “If you want my commitment to pay you back, I will send you post-
 4
            dated checks.”
 5
         76. On August 4, 2018, Park confirmed his promise to pay to Plaintiff $3,000,000.00 through
 6

 7
            post-dated checks by writing to Plaintiff and Linda by e-mail, “I can post date checks

 8          and send them to you. But the first payment must start in January.”
 9       77. At the time Park made the aforementioned representations between August 2 through 4
10
            2018, he knew that he did not owe Plaintiff any money for a so-called “personal loan,”
11
            and that instead he had agreed to pay Plaintiff the sum of $3,000,000.00 through a
12

13          payment schedule to buy-out Plaintiff’s 15% ownership of KB under the false guise of a

14          promissory note with interest.
15
         78. On or about August 6, 2018, Park subsequently signed the note that was prepared at his
16
            specific instruction and sent it to Plaintiff (Exhibit “C”) along with several post-dated
17
            checks.
18

19       79. At the time this note was prepared and signed, Park knew that he was not going to pay

20          Plaintiff $3,000,000.00 and, should Plaintiff seek to enforce the note, Park would claim
21
            that the interest on this so-called “personal loan” was excessive and/or usury, thereby
22
            presenting himself with an opportunity to excuse himself from paying the money he
23
            agreed to pay for Plaintiff’s 15% ownership of KB.
24

25       80. On September 14, 2018, Park continued to falsely promise and assure Plaintiff that the

26          $3,000,000 he promised to pay him in exchange for his 15% ownership by writing in a
27
            Kakao message, “I have expressed enough commitment to cater your needs.. and I hope
28
            you guys will trust my commitment.”



                                               19
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 20 of 38 Page ID #:117


         81. By October 31, 2018, Park had only paid $100,000 of the $3,000,000.00 he promised to
 1

 2          pay.

 3       82. In Kakao message dated October 31, 2018, Park wrote to Plaintiff:
 4
                    I am trying my best, Luke. You have to trust me that you will get
 5
                    paid what I promised. [emph. added]
 6

 7       83. At the time Park made these representations, he knew that they were false and that he
 8
            was not going to pay Plaintiff the $3,000,000.00 he promised to pay.
 9
         84. Once again, at the time Park made these promises, he knew that they were false and that
10
            he was not going to pay Plaintiff the $3,000,000.00 he promised to pay and made the
11

12          aforementioned promises in order to induce Plaintiff’s justifiable reliance of trusting his

13          long-time friend and partner into accepting these promises as true while Park proceeded
14
            to divert money that was to be used to pay Plaintiff to himself and/or his various
15
            businesses that Plaintiff did not own, including Eduhup.
16

17
         85. As a proximate result of Park’s fraud as alleged herein, Plaintiff has incurred damages in

18          an amount according to proof at trial, but not less than $2,650,000.00.
19       86. In doing the acts herein alleged, Park acted with oppression, fraud, and malice, and
20
            Plaintiff is entitled to exemplary and punitive damages in an amount according to proof at
21
            the time of trial.
22

23                                      FIFTH CAUSE OF ACTION
                                 FRAUD [False Promise (Civil Code § 1710(4)]
24
                          By Plaintiff against All Named and Does Defendants
25
         87. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1
26

27
            through 86, above.

28       88. On January of 2019, having failed to make any additional payments since October of

            2018, Park called Plaintiff and promised to pay Plaintiff the money he owed if Plaintiff


                                                  20
                                       FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 21 of 38 Page ID #:118


            would agree to modify Park’s agreement to buy back Plaintiff’s 15% ownership of KB
 1

 2          for $3,000,000 by making monthly payments of $100,000 over the course of

 3          approximately 2 years. Plaintiff, who simply wanted to receive the money that his long-
 4
            time friend and partner promised to pay him, justifiably relied on the aforementioned
 5
            promise and was induced into subsequently verbally agreeing to this request. Park’s
 6

 7
            promise to pay per the new terms he wanted and subsequent agreement to modify the

 8          buy-back of Plaintiff’s 15% ownership of KB was memorialized in writing through the
 9          following Kakao message that Park sent to Plaintiff on January 20, 2019:
10
                    I am willing to pay you what was on the promissory note but
11
                    with some condition. I need at least 2 years. $100K per month.
12
                    There is no way I can take $3 million out of operation over 12
13                  months without compromising the operation. You need to help me
14                  to help you. This was the message is sent you from the beginning
15                  of this mess. Even taking $100k out on a month basis from the

16                  business which is not growing is going to put serious chock hold.

17
                    But I am willing to work hard to make it happen. You have to give
                    in that much to make it work. … I need one more year. That is
18
                    least you can do as the best friend. And you verbally agreed
19
                    already. [emph. added]
20

21
         89. As with his prior representations, at the time Park made these representations in order to
22
            induce Plaintiff’s justifiable reliance in accepting these new terms, he knew that they
23
            were false and that he would not even make $100,000.00 in monthly payments over the
24

25          course of approximately two years.

26       90. On January 30, 2019, Plaintiff wrote to Park in a Kakao message, “Please make sure to
27
            wire $100k by today or tomorrow.”
28




                                                21
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 22 of 38 Page ID #:119


         91. Park subsequently refused to send the payment, let alone any other payment none
 1

 2          whatsoever.

 3       92. As a proximate result of Park’s fraud as alleged herein, Plaintiff has incurred damages in
 4
            an amount according to proof at trial, but not less than $2,650,000.00.
 5
         93. In doing the acts herein alleged, Park acted with oppression, fraud, and malice, and
 6

 7
            Plaintiff is entitled to exemplary and punitive damages in an amount according to proof at

 8          the time of trial.
 9                                     SIXTH CAUSE OF ACTION
10                                  BREACH OF FIDUCIARY DUTY
11                        By Plaintiff against All Named and Does Defendants
12       94. Plaintiff incorporates herein by reference each of the allegations set forth in paragraphs 1

13          through 93, above.
14
         95. Since the formation of their partnership in November of 2015, Park at all relevant times
15
            owed the highest fiduciary duty of due care and loyalty to Plaintiff as his trusted partner.
16

17
         96. Park had a fiduciary duty to protect the interests of the partnership, and not to commit

18          any acts which would harm the partnership he formed with Plaintiff.
19       97. In doing the acts alleged herein, Park breached his fiduciary duty of undivided loyalty
20
            and due care by engaging in the misrepresentation, false promises, conversion, and
21
            embezzlement, described herein.
22

23       98. Plaintiff is informed and believes, and on that basis alleges that Park has breached his

24          duty by, among other things, improperly using money that Plaintiff provided Park for
25
            Park’s own personal gain and benefit, including the diversion of money to companies
26
            which Plaintiff was not an owner of, including Eduhup.
27
         99. As a result of his breaches of his fiduciary duty, Park has reaped and will continue to
28

            benefit from the partnership for his own personal gain but to Plaintiff’s detriment.



                                                22
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 23 of 38 Page ID #:120


         100.        As a proximate result of Park’s conduct, Plaintiff has been injured in an amount
 1

 2          of not less than $2,650,000.00 or according to proof at trial.

 3       101.        Park’s conduct in breaching his fiduciary duty was intentional, oppressive,
 4
            fraudulent and malicious as to Plaintiff and was engaged in for his own personal gain at
 5
            Plaintiff’s expense and Plaintiff is entitled to an award of punitive damages against Park
 6

 7
            according to proof at trial.

 8                                   SEVENTH CAUSE OF ACTION
 9                                BREACH OF WRITTEN CONTRACT

10
                           By Plaintiff against All Named and Does Defendants
         102.        Plaintiff incorporates herein by reference each of the allegations set forth in
11

12          paragraphs 1 through 101, above.

13       103.        On or about November of 2015, Plaintiff and Park entered the Partnership
14
            Agreement which was modified at various times as set forth above.
15
         104.        Among other things, the agreement called for Park to make Plaintiff a 15% owner
16

17
            of KB and a 2% owner of the music school JZ in exchange for Plaintiff’s services and

18          investment.
19       105.        Plaintiff has performed his financial and service obligations pursuant to the
20
            agreement to the extent that such performance was not excused and/or modified as a
21
            result of Park’s conduct as described above.
22

23       106.        As set forth above, Park has breached the agreement by, among other things,

24          claiming that Plaintiff is not a 15% owner of KB despite stating in writing to Plaintiff that
25
            “[i]t was not that difficult decision to give you 10% and additional 5% for free because
26
            it was going to be good for both of us” and also claiming that Plaintiff is not a 2% owner
27
            of JZ.
28




                                                23
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 24 of 38 Page ID #:121


         107.        As a result of Defendant’s breach, Plaintiff has been damaged in the sum of not
 1

 2          less than $2,650,000.00 with interest accruing at the legal rate of ten percent (10%) per

 3          annum from the initial breach.
 4
                                      EIGHTH CAUSE OF ACTION
 5
                                  BREACH OF WRITTEN CONTRACT
 6                         By Plaintiff against All Named and Does Defendants
 7       108.        Plaintiff incorporates herein by reference each of the allegations set forth in
 8
            paragraphs 1 through 107, above.
 9
         109.        In or about July of 2018, Park and Plaintiff entered into an agreement in which
10
            Park would buy-back Plaintiff’s 15% ownership of KB in exchange for $3,000,000.00
11

12          that would be paid through monthly payments, in addition to a 5% added onto any

13          amount that would be paid late. Said agreement was confirmed in writing and modified at
14
            various times in writing through multiple written communications by Park as set forth
15
            above.
16

17
         110.        Plaintiff has performed his obligations under this agreement by agreeing to accept

18          the sum of $3,000,000.00 in exchange for his 15% ownership of KB.
19       111.        As set forth above, Park has breached the agreement by, among other things, (1)
20
            claiming that Plaintiff is not a 15% owner of KB despite stating in writing to Plaintiff that
21
            “[i]t was not that difficult decision to give you 10% and additional 5% for free because
22

23          it was going to be good for both of us,” (2) claiming that Plaintiff is not a 2% owner of

24          JZ, and (3) besides paying only $350,000 to Plaintiff. refusing to pay any additional
25
            amount whatsoever.
26
         112.        As a result of Defendant’s breach, Plaintiff has been damaged in the sum of not
27
            less than $2,650,000.00 with interest accruing at the legal rate of ten percent (10%) per
28

            annum from the initial breach.



                                                24
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 25 of 38 Page ID #:122


                                     NINTH CAUSE OF ACTION
 1
                                             CONVERSION
 2
                         By Plaintiff against All Named and Does Defendants
 3
         113.      Plaintiff incorporates herein by reference each of the allegations set forth in
 4
            paragraphs 1 through 112, above.
 5

 6       114.      At all relevant times alleged herein, Plaintiff was the rightful owner of the sum of

 7          $1,580,000.00 (“Converted Property”).
 8
         115.      Upon information and belief, Park took the Converted Property without Plaintiff’s
 9
            knowledge or consent for his own personal gain and benefit, including diverting said
10
            Converted Property into businesses that Park owned but Plaintiff did not.
11

12       116.      Upon information and belief, there may have been other individuals or entities

13          involved in the conversion of the Converted Property, the identities of which have not yet
14
            been determined. Once ascertained, Plaintiff will seek leave of court to amend the
15
            complaint.
16

17
         117.      Between the time of Park’s conversion of the Converted Property for their own

18          dominion and/or use, and the filing of this action, Plaintiff spent time and money in
19          pursuit of the Converted Property, all to Plaintiff’s further damage, in an amount
20
            according to proof.
21
         118.      In doing the acts herein alleged, Park acted with oppression, fraud, and malice,
22

23          and said conduct is despicable, causing Plaintiff to be entitled to an award of punitive

24          damages according to proof.
25
         119.      Due to the wrongdoing of Park, all of the above-named defendants are in
26
            possession and control of the Converted Property. Plaintiff is informed and believes that
27
            the Converted Property which rightfully belongs to Plaintiff was improperly retained by
28

            all named defendants for their own use and benefit.



                                               25
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 26 of 38 Page ID #:123


         120.       As a result of the wrongful conduct alleged herein, Park and his alter-ego
 1

 2          companies (including all named defendants) are actually holding the Converted Property

 3          in constructive trust for Plaintiff. This constructive trust also extends to the proceeds
 4
            generated by Park from the use of said Converted Property.
 5
         121.       Pursuant to the facts and circumstances alleged herein, the Converted Property
 6

 7
            wrongfully obtained by Park should also be deemed held in constructive trust for the

 8          benefit of Plaintiff.
 9                                    TENTH CAUSE OF ACTION
10                                            ACCOUNTING
11                        By Plaintiff against All Named and Does Defendants
12       122.       Plaintiff incorporates herein by reference each of the allegations set forth in

13          paragraphs 1 through 121, above.
14
         123.       Plaintiff has not received a true and accurate accounting from defendants of the
15
            money and assets which defendants obtained by and through the facts and circumstances
16

17
            referenced above.

18       124.       Without a true and accurate accounting from defendants, Plaintiff cannot
19          determine the exact amount of damages to which Plaintiff is entitled. The amount of
20
            money and other assets due from defendants to Plaintiff is unknown to Plaintiff, but is
21
            believed to be valued at not less than $3,000,000.00, and cannot be ascertained without
22

23          an accounting of the Converted Property, in addition to profits defendants generated

24          therefrom, which are in the possession of the defendants and/or their agents.
25
         125.       Pursuant to the facts and circumstances alleged herein, there is due a balance to
26
            Plaintiff from defendants, which Plaintiff is informed and believes requires an accounting
27
            to be ascertained.
28




                                               26
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 27 of 38 Page ID #:124


                                  ELEVENTH CAUSE OF ACTION
 1
                                               ESTOPPEL
 2
                                        By Plaintiff against Park
 3
         126.      Plaintiff incorporates herein by reference each of the allegations set forth in
 4
            paragraphs 1 through 125, above.
 5

 6       127.      To the extent that Park claims that the so-called interest on the “personal loan” is

 7          usurious, Park should be estopped from asserting that the interest on the note is usurous
 8
            (whether as an affirmative defense or as an independent cause of action) in light of (1) the
 9
            fraudulent misrepresentations and inducements towards the creation of the promissory
10
            note as attached herewith as Exhibit “C” and (2) in light of the fact that the so-called
11

12          note was not based upon the repayment for money loaned or the forbearance of

13          money.
14
         128.      The interests of justice require that Park pay to Plaintiff the full amount of the
15
            $2,650,000.00 that remains due to be owed in exchange for Plaintiff’s 15% ownership of
16

17
            KB as promised. (See, e.g., Buck v. Dahlgren (1972) 23 Cal.App.3d 779, holding “[I]n

18          light of the borrower's fraudulent representations and inducements, he was estopped from
19          asserting usury.”)
20
                                   TWELFTH CAUSE OF ACTION
21
                  BREACH OF WRITTEN CONTRACT (PROMISSORY NOTE)
22
                                        By Plaintiff against Park
23       129.      Plaintiff incorporates herein by reference each of the allegations set forth in
24
            paragraphs 1 through 128, above.
25
         130.      This cause of action is being pursued to the extent that Park is estopped from
26

27
            asserting that the so-called “interest” on the promissory note (Exhibit C) is usury.

28       131.      Plaintiff has performed all of his conditions, covenants, and promises under the

            promissory note that was executed by Park on August 6, 2018.


                                               27
                                    FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 28 of 38 Page ID #:125


         132.       Park breached the note promisising to pay Plaintiff the monthly installments by
 1

 2          failing to make all but one partial payment in the end of August in the sum of

 3          $100,000.00, and a second payment for the end of October 2018 in the sum of
 4
            $250,000.00. No other amount has been paid.
 5
         133.       As a result of Park’s breach, Plaintiff has been damaged in the sum according to
 6

 7
            proof at trial, with interest accruing at the legal rate of ten percent (10%) per annum from

 8          the initial breach.
 9       134.       In the event that Defendant continues to breach the Agreement, then Plaintiff’s
10
            total damages will be not less than $2,795,000.00 by July 31, 2019, with interest accruing
11
            at the legal rate of ten percent (10%) per annum.
12

13                                     THIRTEENTH OF ACTION
                                            DECLARATORY RELIEF
14
                          By Plaintiff against All Named and Does Defendants
15
         135.       Plaintiff incorporates herein by reference each of the allegations set forth in
16

17
            paragraphs 1 through 134, above.

18       136.       An actual controversy has arisen and now exists between Plaintiff, Park and KB
19          concerning the legitimacy, validity, and enforceability of Plaintiff’s 15% ownership of
20
            KB, 2% ownership of JZ, and 15% ownership of Eduhup.
21
         137.       Plaintiff claims that he is a 15% owner of KD, a 2% owner of JZ, and 15% owner
22

23          of Eduhup as confirmed in the verbal and written communications described above. Park

24          claims that Plaintiff is not.
25
         138.       Plaintiff desires a judicial determination of the respective rights, duties and
26
            obligations of the parties with respect to the aforementioned dispute and requests that this
27
            Court issue a declaratory judgment as to the legitimacy, validity, and enforceability of
28

            Plaintiff’s ownership of KB, JZ, and Eduhup.



                                                28
                                     FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 29 of 38 Page ID #:126


                                    FOURTEENTH CAUSE OF ACTION
 1
                           COMMON COUNT: MONEY HAD AND RECEIVED
 2
                            By Plaintiff against All Named and Does Defendants
 3
          139.        Plaintiff incorporates herein by reference each of the allegations set forth in
 4
              paragraphs 1 through 138, above.
 5

 6        140.        Defendant became indebted to Plaintiff through withholding the sum of

 7            $2,795,000.00 from Plaintiff, which was to be paid to Plaintiff pursuant to the parties’
 8
              agreement.
 9
          141.        No part of that amount has been repaid, although payment has been demanded,
10
              leaving a balance due, owing and unpaid to Plaintiff in the amount of $2,795,000.00 plus
11

12            5% of each monthly $250,000.00 payment missed.

13        142.        By July 31, 2019, the sum of $2,795,000.00 with interest accruing at the legal rate
14
              of ten percent (10%) per annum will become due and owing.
15
                                           PRAYER FOR RELIEF:
16

17
       WHEREFORE, Plaintiff requests and prays for relief as follows:

18        1. For special damages for injuries and other monetary relief in a sum according to proof at
19            trial pursuant for all causes of action;
20
          2. For general damages in a sum according to proof at trial for all causes of action;
21
          3. For prejudgment interest thereon at the legal rate of ten percent (10%) per annum;
22

23        4. For equitable relief estopping Park from claiming that the interest on the promissory note

24            as attached hereto as Exhibit “C” is usurious;
25
          5. For declaratory judgment declaring that Plaintiff is a 15% owner of KB, 2% owner of JZ,
26
              and 15% owner of Eduhup;
27
          6. For all statutory damages allowed under the underlying statutes applicable;
28

          7. For costs of suit incurred herein; and,



                                                  29
                                       FIRST AMENDED COMPLAINT
     Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 30 of 38 Page ID #:127


          8. For such other and further relief as the court deems proper.
 1

 2

 3
       DATED: April 29, 2019               Law Offices of Christopher K. Jafari
 4

 5

 6
                                           By: _______________________________________
 7                                         Kiarash Kay Jafari, Esq.
                                           Christopher K. Jafari, Esq.
 8                                         Attorneys for Plaintiff Luke Choi
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                30
                                     FIRST AMENDED COMPLAINT
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 31 of 38 Page ID #:128




                    EXHIBIT “A”
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 32 of 38 Page ID #:129




         Investment, CFO Employment, <i"nd Partnership Agr.eemept

         This agreement is 1;lntered Into li!S of November ~1, 2015, by. and between K & B'Education Group, Ll:C
         (EduBoston} {"Company'') and Luke 'ChoJ, an lndllii<Jual Cilllifnriii~ re~!dent( 1'1nvestor'1, "CFO", '1P!irtru:r'')
                                                                    or
              1. Cornrmny agrees to issue 11nd selllO Per,i;~nt Com.i!JatW!~!Cjass A Shares-to luke Chol, free and-
                 clear of any liens; clalms,·ch<ltges a~d encUmbrances whats()ever, and Luke Chol agrees to
                 p.yrchase price-of$.2.;0001000. Tbe payrtrent C;!ate·,f'orth~Jirst$520,000 should be made by
                 November ·3pu. and anoth~r $9801 000 sho-uld be .made as .spoQ aS' ChR.f!s hottte lli}.e of eredlt is
                 funded wi~hin December month or sooner. -Luke Choi agrEtes·te put additkmal $soo,ooo by
                 Septemb~rl, 2017 to.mal.<e it tetal $-2,eoo;ooo for 10 percent of Com-pany.
              2. Park and Chol w!ll some up wJth·CFO~s role and res.1>or-~~tl:illlty together. Luke Chol, a~ Company
                 CFO~. will start full employment on September 1, 20·:1.6 at$20,000 pet month base salary. Luke
                 Choi wilt start as Company CFO Cor:t~ultant on Janua:ry l, 2016 at $10,000 per month until
                 August 31,. 2016. ·
              3, Luke Choi will manage all of Company's investment portfolio of minimum $·2,000;000 per year
                 aveiage starting March 1, 2016. As yearly bonus- Luke Chol will get 35 percent of net profit and
                 Keenam Park will get65 percent of net profufrom the Company's lnve.strnent portfolio.
              4. Keenam Park and Luke Choi agre·es to Invest on any nitui'e lnsurance·Company at 30 percent
                 partnership for (tJ ke Choi and 70 percent partnership for ~eenam Park.
              5. Luke Chol, as Company CFO, have optionto buy 1 per.c:ent.of Company per year at $200,QOO for
                  next 5 years with additlonall percent bonus each year stal'iit;lg D~cember 1, 20l6 -(lperce.nt as,
                 CFO bonus and i perc;ent for $200,000 purchase}. lf Choi ~l:l~s not exerCise his,optlon to buy 1
                  percent of CQm_pany e.ach year Choi will only g~t 1 p~rce~t bonus of Gompany each year for 5
                 years. Anytax gain is responsibility ctfeac.h party. . . ~:; . .· . _..
              6. Keen am Park agrees to gl~e 2 percentage o-.ynen;hip .pf!Jl:'.Mus!c:.School (l:iachon Jazz. Academy)
                 to Luke Chof as Cf<) bonus: 1
         In witness whereof, the·parties hereto have duly executed this. Agreement~s of the day and year first
         hereinabove set forth.
         COMPANY:




         INVESTOR



         By

         Luke Choi, CFO
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 33 of 38 Page ID #:130




                    EXHIBIT “B”
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 34 of 38 Page ID #:131



  From: Kason Park <kason@eduboston.com>
  To: Choi <fullertonlinda@sbcglobal.net>
  Sent: Friday, August 3, 2018, 5:22:20 PM PDT
  Subject: Re: Notes Payment Schedule

  Hi Luke,

  I simplified the promissory note to make it easier for us to understand.
  Please review and give me your response.

  Thanks

  Kason



  California Promissory and Installment Note



  On Fri, Aug 3, 2018 at 6:21 PM, Kason Park <kason@eduboston.com> wrote:
  Hi Luke and Linda,

  It is unfortunate and disappointing that our investment did not work out
  the way we expected. But I am still very optimistic with our new platform that
  we will be very successful in a short few years.

  In the meantime, I am working on this agreement and I want you to know I have not forgotten.
  I feel that some of the conditions on this is something that I cannot accept as it is
  and I will have to make a counter-proposal. But I will try to do my best to come up with some
  solution to make sure that it serves both of us without feeling unfair.

  Thank you for your patience.

  Kason
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 35 of 38 Page ID #:132



                          California Promissory and Installment Note


  Luke Choi desires to convert his investment of $1,580,000 made in K & B Education Group,
  LLC to a personal loan to Keenam Park as of August 3rd of 2018 with the fixed interest in the
  amount of $1,420,000 making the total owed amount to be $3,000,000. There will be no
  additional interest during the agreed payment period indicated below except the penalty for a
  late payment.

  Keenam Park agrees with the total amount owed and agrees with the following payment
  schedule.

     1. $250,000 due on the last day of August of 2018
     2. $250,000 due on the last day of September of 2018
     3. $250,000 due on the last day of October of 2018
     4. $250,000 due on the last day of November of 2018
     5. $250,000 due on the last day of December of 2018
     6. $250,000 due on the last day of January of 2019
     7. $250,000 due on the last day of February of 2019
     8. $250,000 due on the last day of March of 2019
     9. $250,000 due on the last day of April of 2019
     10. $250,000 due on the last day of May of 2019
     11. $250,000 due on the last day of June of 2019
     12. $250,000 due on the last day of July of 2019

  In the event any payment is not paid within 10 days of payment due date, Keenam Park shall
  pay 5% of due amount added to each payment due and unpaid.




  By _____________________ , Keenam Park Date ______________________________




  By _____________________ , Luke Choi          Date ______________________________
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 36 of 38 Page ID #:133




                    EXHIBIT “C”
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 37 of 38 Page ID #:134




                           California Promlnory and Installment Note



  Luke Clioi desires to convert his Investment of $1,580,000 made In & 6 Education Group,
  LLC to a peraonalloan to Keenam P~ark as of August 3rd of 2018        the fixed interest In the
  amount of $1,420,000 making the total owed amount to be $3,000,        . Thera will be no
  additional interest during the agreed payment period Indicated below exoept the penalty for a
  late payment.

  Keenam Park agrees with the total amount owed and agrees with          following payment
  schedule.

     1. $250,000 due on the last day of August of 2018
     2. $250,000 due on the last day of September of 2018
     3. $250,000 due on the last day of October of 2018
     4. $250,00Q due on the last day of November of 2018
     5. $250,00Q due on the last day of December of 2018
     6. $250,QOO due on the last day of January of 2019
     7. $260,000 due on the last day of February of 2019
     8. $250,000 due on the lest day of March of 2019
     9. $250;000 due on the last day of April of 2019
      10. $250,000 due on the last day of May of 2019
      11. $250,000 due on the last day of June of 2019
      12. $250,00Q due on the last day of July of 2019

   In the event any payment is not paid within 10 days of payment       date, Keenam Park shall
   pay 5% of due amount added to each payment due and unpaid.




                                                   Dme _________________________
   B y - - - - - - - - - , Luke Choi
Case 8:19-cv-01190-DOC-E Document 1-9 Filed 06/14/19 Page 38 of 38 Page ID #:135



                                       PROOF OF SERVICE AND CERTIFICATION

    I am employed in the County of Orange County, State of California. I am over the age of 18 and not a party to the
    within action; my business address is 1 Park Plaza, Suite 600 Irvine California, 92614 and my electronic service
    address is davidho84@gmail.com

    On June 7, 2019 I served the foregoing document(s) described as AMENDED SUMMONS AND FIRST
    AMENDED COMPLAINT by placing a true copy thereof enclosed in a sealed envelope addressed as follows:


      Gary A. Nye, Esq.
      Roxborough, Pomerance, Nye & Adreani, LLP
      5820 Canoga Avenue, Suite 250
      Woodland Hills, CA 91367



X     (BY  U.S. MAIL/BY  EXPRESS MAIL) The sealed envelope with postage thereon fully prepaid was placed
      for collection and mailing following ordinary business practices. I am aware that on motion of the party served,
      service is presumed invalid if the postage cancellation date or postage meter date on the envelope is more
      than one day after the date of deposit for mailing set forth in this declaration. I am readily familiar with Chris
      Jafari’s practice for collection and processing of documents for mailing with the United States Postal Service
      and that the documents are deposited with the United States Postal Service the same day as the day of
      collection in the ordinary course of business.
      (BY FEDERAL EXPRESS OR OTHER OVERNIGHT SERVICE) I deposited the sealed envelope in a box or
      other facility regularly maintained by the express service carrier or delivered the sealed envelope to an
      authorized carrier or driver authorized by the express carrier to receive documents.
      (BY FACSIMILE TRANSMISSION) at Orange County, California, I served the above-referenced document on
      the above-stated addressee by facsimile transmission pursuant to Rule 2008 of the California Rules of Court.
      The telephone number of the sending facsimile machine was (949) 852-4453. (A transmission report was
      properly issued by the sending facsimile machine, and the transmission was reported as complete and without
      error. Copies of the facsimile transmission cover sheet and the transmission report are attached to this proof
      of service.
      (BY PERSONAL DELIVERY) By causing a true copy of the within document(s) to be personally hand-
      delivered to the office(s) of the addressee(s) set forth above, on the date set forth above.
     (BY PERSONAL SERVICE) I delivered such envelope by hand to the offices of the addressee.


      I hereby certify that the above document was printed on recycled paper.
      I declare under penalty of perjury that the foregoing is true and correct.
      Executed on June 7, 2019 at Orange County, California.




                                                                                   __________________________
                                                                                   David Ho
